Case: 15-12201    Date Filed: 03/18/2016   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                          Nos. 15-12201; 15-12683
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:15-cv-01015-JDW-TGW



MORGAN ALLEN ARMSTRONG,

                                                               Plaintiff-Appellant,

                                     versus

MICHAEL F. ANDREWS,
Honorable Judge,
M. E. HALKITIS,
RYAN MCGEE,
Asst. State Attorney,
MARK MOE,
Major Crimes Detective (Retired),
BRENDA MCBEL,
Deputy Clerk of Court,

                                                           Defendants-Appellees.

                         ________________________

                  Appeals from the United States District Court
                       for the Middle District of Florida
                         ________________________
                               (March 18, 2016)
               Case: 15-12201     Date Filed: 03/18/2016    Page: 2 of 3


Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Morgan Armstrong, a Florida prisoner, appeals pro se the sua sponte

dismissal of his complaint against Judge Michael Andrews, Assistant State

Attorney M.E. Halkitis, Assistant State Attorney Ryan McGee, retired Major

Crimes Detective Mark Moe, and Deputy Clerk of Court Brenda McBel. See 42

U.S.C. § 1983. The district court concluded that Armstrong’s allegations about the

violation of his constitutional rights during a state criminal proceeding failed to

state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii). We affirm.

      Judges and prosecutors ordinarily enjoy absolute immunity from suits about

actions taken in their official capacities. Judges enjoy absolute immunity for all

actions taken in their judicial capacity except when taken in a “clear absence of all

jurisdiction.” Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (internal

quotation marks and citation omitted). Absolute judicial immunity “applies even

when [a] judge’s acts are in error, malicious, or were in excess of his or her

jurisdiction.” Id. Prosecutors also enjoy absolute immunity for actions undertaken

in the course of initiating a prosecution. Id. at 1242. But a prosecutor is not

immune from suit if he knowingly makes false statements of fact in an affidavit.

Jones v. Cannon, 174 F.3d 1271, 1282 (11th Cir. 1999).




                                           2
              Case: 15-12201     Date Filed: 03/18/2016    Page: 3 of 3


      The district court correctly dismissed Armstrong’s complaint. Armstrong

alleged that Judge Andrews credited testimony that he knew was false during a

pretrial hearing, but the judge is entitled to absolute immunity for actions

performed in the exercise of his official duties. See Bolin, 225 F.3d at 1239; Sibley

v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005). Prosecutor Halkitis is not liable

for allegedly using false affidavits to secure a warrant for Armstrong’s arrest

because that act was undertaken in her role as an advocate for the State. See Bolin,

225 F.3d at 1242. Armstrong did not allege that Halkitis knew the affidavits were

false. And Halkitis is not liable for false statements that Armstrong alleged were

made by Detective Moe. See Jones, 174 F.3d at 1282. Armstrong has waived any

challenge that he could have made to the dismissal of his complaints against the

remaining members of the prosecution team. See Henry v. Warden, 750 F.3d 1226,

1232 (11th Cir. 2014). Armstrong does not dispute that he failed to state a claim

against Detective Moe or that Assistant State Attorney McGee and Deputy Clerk

McBel are immune from liability.

      We AFFIRM the dismissal of Armstrong’s complaint.




                                          3